Citation Nr: 1620424	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-31 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tonsil cancer (also claimed as throat cancer).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to December 1969, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.

REMAND

For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's tonsil cancer, also claimed as throat cancer.

In this regard, the Veteran contends that his tonsil cancer was the result of his exposure to herbicides during service.  Specifically, he alleged in a June 2012 statement that his tonsil cancer is actually a form of respiratory cancer, due to its specific location.  The service treatment records reflect that the Veteran served in-country in Vietnam and the post-service treatment records document the diagnosis and treatment of tonsil cancer beginning in November 2011.

To date, the only medical evidence of a link between the Veteran's tonsil cancer and his military service is a November 2011 notation from Dr. B.H., indicating that while there is a link between Agent Orange exposure and certain kinds of cancers, he was unsure of whether such a link existed between such exposure and tonsillar cancer.  On its face, this opinion cannot support a grant of service connection. 

In addition, the Board notes that the Veteran's service treatment records show in-service treatment on at least two occasions for a sore throat.  To date, no VA examination has been conducted or medical opinion obtained in conjunction with the Veteran's service connection claim for tonsil cancer, and the Board finds that one is needed.  

Additional medical records were associated with the record following the issuance of the May 2013 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's appeal, the AOJ should consider the entirety of the evidence, to include such associated with the record since the issuance of the supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his tonsil cancer.  The examiner should be given the claims file for review 

The examiner is asked to determine furnish an opinion with respect to the following questions:

a) Is the Veteran's tonsil cancer considered a respiratory cancer or a cancer of the oral cavity?

b) Is it at least as likely as not that the Veteran's tonsil cancer is related to is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to Agent Orange? 

The examiner should provide a complete and detailed rationale for all opinions and conclusions reached.

2.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




